Peter J. Enzien, Esq. City Attorney, Mechanicville
You have requested our opinion concerning who is responsible for ordering evacuation of a school in the event of a bomb threat, the chief of police, the superintendent of schools or the fire chief.
There is no specific statutory provision spelling out this responsibility. Obviously, school personnel are responsible for the safety of the children entrusted to their care during school hours. The importance of this duty is exemplified by section 807 of the Education Law, which imposes a duty on the "principal or other person in charge of every public school" to "instruct and train the pupils by means of drills, so that they may in a sudden emergency be able to leave the school building in the shortest possible time and without confusion and panic". (Section 807 is headed "Fire Drills", but the section itself speaks to emergencies, not fires. A section heading does not restrict broader language contained in the body of the section. People v LongIsland R.R. Co., 194 N.Y. 130 [1909].)
A bomb threat is a potential "sudden emergency". Whether the threat is a hoax cannot be known when the threat is received. It seems obvious that whoever first receives word of a threat should either find the "principal or other person in charge" so that immediate evacuation can be ordered or, if no one in charge can be found immediately, order the evacuation. All school personnel should recognize that, in the case of a bomb threat, the paramount duty is to evacuate the school. There is no occasion to worry about protocol and no time to debate whether the threat is genuine.